Citation Nr: 0805357	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  97-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection of asthma, including as 
due to an undiagnosed illness.

2.  Entitlement to service connection of migraine headaches, 
including as due to an undiagnosed illness.  

3.  Entitlement to service connection of a digestive 
condition, including as due to an undiagnosed illness.  

4.  Entitlement to an effective date earlier than October 28, 
2003 for assignment of a 30 percent disability rating for 
service-connected hydradenitis suppurativa of multiple areas.  

5.  Entitlement to service connection of post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to an increased disability rating for service 
connected hydradenitis suppurativa of multiple areas, 
currently evaluated as 30 percent disabling.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran, his mother and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).   

Procedural history

The veteran served on active duty from October 1989 until 
April 1992.  Service in Southwest Asia during the Persian 
Gulf War is indicated by the evidence of record.  

The service connection claims

In a November 1996 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
asthma, a disability manifested by headaches, a digestive 
disorder, and PTSD.  He indicated disagreement with the 
denial of service connection of each of these conditions and, 
following issuance of a statement of the case, he perfected 
his appeal of those claims by the submission of a substantive 
appeal (VA Form 9) in March 1997.

A personal hearing was held before the undersigned at the RO 
in February 2004.  
A transcript of that hearing is associated with the veteran's 
VA claims folder.

In January 2005 the Board remanded the four service 
connection issues for additional development.  This will be 
discussed in greater detail below.

The increased rating/earlier effective date claims

In the November 1996 VA rating decision, entitlement to 
service connection of a skin condition (hydradenitis 
suppurativa) was granted; a noncompensable disability rating 
was assigned.  

In February 2004, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected skin condition.  In an August 2004 rating 
decision, a 30 percent disability rating was assigned, 
effective October 28, 2003.  The veteran disagreed with the 
assigned disability rating and the effective date.  He 
perfected his appeal as to both issues in a June 2005 
substantive appeal.  

The veteran initially requested a Travel Board hearing as to 
his increased rating and earlier effective date claims.  He 
withdrew that request in writing in October 2007.  He did, 
however, have an RO hearing as to both issues in January 
2005.  A copy of the transcript of that hearing has been 
associated with the veteran's claims folder.  

Remanded issues

The issues of entitlement to service connection of PTSD and 
entitlement to an increased disability rating for service-
connected hydradenitis suppurativa is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.



Issues not on appeal 

At the veteran's January 2005 RO hearing, he testified that 
he was unable to work due to his service-connected skin 
disability.   Accordingly, it appears that the veteran has 
made an informal claim of entitlement to total disability 
based upon individual unemployability due to service-
connected disabilities (TDIU).  See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001). 

In September 2005, the veteran submitted correspondence 
indicating that he was seeking entitlement to a clothing 
allowance.  

To the Board's knowledge, the RO has yet to adjudicate these 
issues.  Those matters are referred to the Board for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran has been diagnosed with asthma.  His asthma 
was noted at the time of his entry into service.   

2.  The competent and probative medical evidence of record 
does not show by clear and unmistakable evidence that the 
veteran's asthma was not worsened beyond its natural 
progression due to events in service.  

3.  The competent and probative medical evidence of record is 
against a finding that the veteran's headaches are related to 
his military service.  

4.  The competent and probative medical evidence of record 
demonstrates that the veteran's headaches are not due to an 
undiagnosed illness.    

5.  The competent and probative medical evidence of record 
shows that the veteran's digestive complaints are a result of 
his eating habits and substance abuse, not a diagnosed 
digestive condition or a disability due to an undiagnosed 
illness.   

6.  In a November 1996 rating decision, the RO granted 
entitlement to service connection of a skin condition.  The 
veteran did not submit any correspondence indicating 
disagreement with that decision.  

7.  The veteran did not submit any claim, formal or informal, 
regarding the rating assigned for his service-connected 
hydradenitis until February 9, 2004.

8.  The veteran sought VA inpatient treatment for his 
service-connected skin condition in September 2002.  At that 
time it was factually ascertainable that the veteran's skin 
condition had worsened.   
  

CONCLUSIONS OF LAW

1.  Concerning asthma, the veteran is not entitled to the 
presumption of soundness upon entry into service.  38 
U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2007); 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

2.  The veteran's asthma was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2007).

3.  Service connection of a condition which manifests as 
headaches, including as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

4.  Service connection of a digestive condition, including as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

5.  The criteria for an effective date of February 9, 2003 
for the assignment of a 30 percent disability rating for 
service-connected hydradenitis supperative hydradenitis are 
met.  38 U.S.C.A. §5110 (West 2002); 38 C.F.R. § 3.400(o) 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for asthma, 
headaches and gastric problems, all of which he ascribes to 
his Persian Gulf service.  He also seeks an earlier effective 
date for the currently assigned 30 percent disability rating 
for 
service-connected hydradenitis suppurativa of multiple areas.

As is explained elsewhere in this decision, the remaining two 
issues, entitlement to service connection for PTSD and 
entitlement to an increased rating for service-connected 
hydradenitis suppurativa, are being remanded for further 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

Stegall considerations

As noted in the introduction above, the veteran's service 
connection claims were the subject of a January 2005 Board 
remand.  At that time, the Board directed the RO to take 
specific actions to aid in the development of the veteran's 
claims.  In particular, physical examination of the veteran 
was to be accomplished.  The agency of original jurisdiction 
was then to readjudicate the veteran's claim.

In May 2007, the veteran received a VA compensation and 
pension (C&P) examination.  His service connection claims 
were then readjudicated in an August 2007 supplemental 
statement of the case.    

Except as set out in the Remand portion below, the Board has 
determined that all of the additional development specified 
in the January 2005 remand has been completed.  Cf. Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in three letters from 
the RO dated October 11, 2002.  
[One of the letters focused on the veteran's Persian Gulf 
service and the other on the PTSD claim.]  The letters 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in these letters that 
VA would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letters specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  Finally, the letters set out the elements of 
a successful claim of entitlement to service connection.  

In the Octobers 2002 letter, the veteran was specifically 
notified to send or describe any additional evidence which he 
thought would support his claim.  The veteran was 
specifically advised to "tell us about any additional 
information or evidence that you want us to try to get for 
you."  The veteran was also specifically instructed that he 
should submit any additional evidence which he had in his 
possession which would support the his claim. See, October 
11, 2002 letter, page 3.  This request complies with the 
"give us everything you've got" requirements of 38 C.F.R. 
§ 3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  A similar request was made in a January 
2005 VCAA letter. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In general, a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).   However, the initial adjudication 
of these claims occurred prior to the VCAA.   Accordingly, 
preadjudication notice was therefore a legal and factual 
impossibility.  However, the veteran's claims were 
readjudicated following the issuance of VCAA letter in 
October 2002 and after that the veteran was allowed the 
opportunity to present evidence and argument in response.  
See the November 2002 SSOC and August 2007 SSOC.  

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.   Moreover, the 
veteran has not alleged any prejudice.   See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, element (1), veteran status, is not at issue. 
With respect to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service, the veteran received specific notice as to 
both elements in the October 11, 2002 VCAA letter.  Regarding 
elements (4) and (5), degree of disability and effective 
date, the veteran received specific notice as to both in a 
March 2006 letter.  In response to that letter, the veteran 
notified VA that he had no further evidence to submit.  
Further, these claims were readjudicated in the August 2007 
SSOC after the veteran received such notice.  Accordingly, 
adequate notice was provided and any timing errors have been 
cured.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The veteran's representative has not alleged that the veteran 
has received inadequate VCAA notice.  The veteran is 
obviously aware of what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary. 
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  
The veteran has identified no other relevant medical 
treatment.  He was provided with a VA compensation and 
pension (C&P) examinations in January 2005 and May 2007.    

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  He provided personal testimony before 
the undersigned at a February 2004 Travel Board hearing.  He 
withdrew his request for a personal hearing regarding his 
earlier effective date claim.  

The Board will therefore move on to decisions on the merits 
as to these four issues.

1.  Entitlement to service connection of asthma, including as 
due to an undiagnosed illness.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. Id. at (b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2007).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).   In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's burden 
of showing that the condition was not aggravated by service 
is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  Section 1153 provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.   Furthermore, temporary or intermittent flare-ups 
of a pre-existing disease during service are not sufficient 
to be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Analysis

The veteran is seeking entitlement to service connection of 
asthma.  It is undisputed that a current disability exists.  
The May 2007 VA examination noted a diagnosis of bronchial 
asthma.  

A history of asthma, currently asymptomatic, was noted at the 
veteran's December 1988 enlistment examination.  Since this 
disorder was noted upon enlistment examination, the statutory 
presumption of soundness does not apply.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002).

If a pre-existing disorder is noted upon entry into service, 
service connection may still be granted based on aggravation 
during service of that disorder.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The veteran's service medical records establish that he was 
treated for wheezing consistently between August 1990 and 
November 1990.  A diagnosis of asthma was rendered in 
November 1990.  As noted above, that diagnosis persists.  

As to whether the veteran's asthma was aggravated during or 
due to his military service, there is conflicting medical 
evidence.  Specifically, the January 2005 VA medical examiner 
determined that the veteran's asthma was aggravated by 
service.  In contrast, the May 2007 VA examiner determined 
that although the veteran experienced a flare-up of symptoms 
during service, that he suffered no permanent aggravation of 
the condition.  See Jensen and Hunt, both supra.    

The state of the evidence regarding the relationship between 
the veteran's asthma and service is equivocal.  As such, the 
record does not establish by clear and unmistakable evidence 
that no aggravation occurred.  

In short, the medical evidence of record indicates that that 
the currently existing asthma is related to the pre-existing 
asthma.  Moreover, the conclusion reported in the January 
2005 VA examination report is that the veteran's current 
asthma is likely related to his in-service complaints.  

The Board has therefore reached the conclusion that the 
record, viewed as a whole, does not show by clear and 
unmistakable evidence that the veteran's asthma was not 
aggravated during service.  Thus, service connection is 
warranted based on aggravation.  

Additional comment

The veteran has argued for service connection in part based 
on a theory that his respiratory problems are caused by an 
undiagnosed illness due to Persian Gulf service.  See 38 
C.F.R. § 3.317 (2007).  However, asthma is manifestly a 
diagnosed condition.  Thus, the Persian Gulf theory is 
untenable.

In any event, service connection is being granted based upon 
aggravation of a pre-existing condition.  The Board wishes to 
make it clear that service connection is granted only for 
such disability resulting from in-service aggravation of the 
pre-existing asthma.  It is not the Board's responsibility to 
determine the degree of aggravation in the first instance.  
See 38 C.F.R. § 4.22 (2007).



2.  Entitlement to service connection of migraine headaches, 
including as due to an undiagnosed illness.  

Relevant law and regulations

The law and regulations generally pertaining to service 
connection, as well as to Persian Gulf related illness, has 
been set out above.

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.   See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).


Analysis

The veteran is seeking entitlement to service connection of a 
headache condition, including claimed as part of an 
undiagnosed illness contracted secondary to his service in 
Southwest Asia.  The Board will also consider whether or not 
service connection may be granted under the general 
provisions for service connection.

The Board will address each theory in turn.




	(CONTINUED ON NEXT PAGE)





Persian Gulf War illness

The record indicates that the veteran is a Gulf War veteran.  

However, based on a review of the competent and probative 
medical evidence of record, the Board has concluded that the 
provisions of 38 C.F.R. § 3.317 do not apply. 

Specifically, the state of the medical evidence shows that 
the veteran has been diagnosed with migraine and tension 
headaches.  These diagnoses are found in the January 2005 VA 
examination and also in the May 2007 VA examination.  A 
review of the veteran's VA medical records further show 
prescriptions of drugs for migraine treatment.  Therefore, as 
a headache disorder has been diagnosed, 
38 C.F.R. 3.317, which pertains to undiagnosed conditions, 
does not apply.  

In January 2005, the Board remanded this claim in part so 
that a full and thorough physical examination of the veteran, 
with specific emphasis on Gulf War related illness, could be 
undertaken.  The resulting May 2007 examination report is the 
only source of competent and probative medical evidence which 
specifically addresses the relationship, if any, between the 
veteran's headaches and his Gulf War service.  The May 2007 
VA examiner determined that the medical evidence did not 
support a conclusion that the veteran's headaches were 
related to a undiagnosed illness contracted in the Gulf.  
There is no competent medical evidence to the contrary.  

Accordingly, as the criteria for the establishment of service 
connection for an undiagnosed illness incurred during the 
Gulf War have not been met, the claim fails on that basis.    



Direct service connection

The Board has given thought to whether service connection may 
be granted for the veteran's claimed headaches regardless of 
the inapplicability of the undiagnosed illness provisions.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).

As discussed above, in order for service connection to be 
granted, there must be 
(1) a current disability; (2) in-service disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

With respect to the first element, as has been discussed 
above there is evidence of a currently diagnosed headache 
disorder.  

With respect to the second Hickson element, a review of the 
veteran's service medical records show that the veteran had 
two acute and transitory complaints of headaches but no 
diagnosis of any headache condition and no ongoing treatment 
for headaches during service.  Accordingly, in-service 
incurrence of illness is not shown.  

Turning to the final element, medical nexus, there are of 
record three sources of competent and probative medical 
evidence.  The first is a January 2005 VA examination report, 
which includes a finding, unsupported by reasons and bases, 
that the veteran's migraine headaches had their onset during 
service.  

Against the veteran's claim is the May 2007 VA examination 
report, which found that the veteran's headaches are not 
related to any event in service, to include service in the 
Persian Gulf.  This conclusion was based, among other things, 
on the time it took for the condition to manifest after the 
veteran's separation from service, as well as the veteran's 
ongoing pattern of substance abuse which according to the 
examiner was the source of the headaches.  Also against the 
veteran's claim is a July 2001 VA treatment record which 
indicated that the veteran's substance abuse was the likely 
source of his headache condition.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinions of those 
clinicians who determined that the veteran's headache 
condition is not related to service to be of greater 
probative value than the opinion which found that such 
relationship existed.  

Specifically, the January 2005 VA favorable medical opinion 
noted that the veteran's headache had their onset in service 
but provided no reasons or bases to support this conclusion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."].  

Moreover, the January 2005 opinion is unique in its 
presentation of the veteran's condition.  Only in this 
opinion is a remission of the veteran's serious polysubstance 
abuse referred to.  In stark contrast to the remainder of the 
record, the January 2005 opinion does not refer to active 
substance abuse.  As such, the opinion appears to have been 
informed by a less than accurate presentation of history.  In 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran if they have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  The January 2005 opinion therefore is 
of relatively little probative value.  

In contrast, the May 2007 opinion reflects a review of the 
veteran's entire history.  Reasons and bases for the 
examiner's conclusions were offered.  Additionally, the 
conclusions contained in the May 2007 examination report are 
congruent with the remainder of the record, including a lapse 
of some years between service and the onset of the diagnosed 
headache disorder as well as numerous medical records 
reflecting the veteran's severe and ongoing substance abuse 
problems.  

Moreover, the unfavorable May 2007 opinion is consistent with 
the July 2001 VA treatment record, which also indicates a 
link between the onset of chronic headaches and the veteran's 
documented, severe and ongoing substance abuse.  

In short, the Board concludes that the two medical opinion 
which are against the veteran's claim as to this issue are 
more probative than the opinion in favor, in that the 
unfavorable opinions, in particular the May 2007 opinion, 
give cogent reasons and bases and are consistent with the 
veteran's objectively reported medical history.

To the extent that the veteran himself contends that his 
headaches are related to his military service, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

Accordingly, as the weight of the competent and probative 
medical evidence is against a finding that the veteran's 
headache condition is related to events in service, Hickson 
element (3), medical nexus, is not met.  

In conclusion, for reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a headaches.  The benefit sought on appeal is 
therefore denied.  

3.  Entitlement to service connection of a digestive 
condition, including as due to an undiagnosed illness.  

Analysis

As with the headache issue, the Board will separate discuss 
the veteran's theory of entitlement as a Persian Gulf War 
veteran as well as under the legal provisions generally 
pertaining to service connection.  

In evaluating the veteran's claim, the Board first notes that 
it must rely on the medical evidence of record.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  For reasons set out below the 
Board finds that the medical evidence of record indicates 
that the veteran's gastric complains are not part of an 
undiagnosed illness due to his Persian Gulf service.  
Moreover, those complaints are not part of a diagnosed 
illness.  Rather, they are unfortunate offshoots of a less 
than healthy lifestyle.  

Persian Gulf War illness

In January 2005, the Board remanded this claim in part so 
that a full and thorough physical examination of the veteran 
with specific emphasis on Gulf War related illness could be 
undertaken.

As with the veteran's headache claim, there is of record only 
one source of competent and probative medical evidence which 
specifically addresses the relationship, if any, between the 
veteran's digestive complaints and his Gulf War service, the 
May 2007 VA medical examination.  The May 2007 VA examiner 
determined that although the veteran's gastric complaints 
were not a part of a recognized disease process, they were 
also not due to an undiagnosed illness.  Instead, the 
examiner noted that to the extent that the veteran reported 
digestive symptoms, such symptoms were attributable to "poor 
eating habits."    

In the absence of the veteran's complaints being medically 
attributed to an undiagnosed illness, entitlement to service 
connection under 38 C.F.R. § 3.317 is not warranted.  

Direct service connection

The Board will also consider direct service connection.  See 
Combee, supra. 

The first inquiry in evaluating a direct service connection 
claim is determining whether or not a currently diagnosed 
disability exists.  See Hickson, supra.  For the reasons set 
out below, the Board has determined that the weight of the 
competent and probative medical evidence of record is against 
a finding of current disability.  

As noted above, the May 2007 VA examination found no 
diagnosed gastrointestinal disability.  This conclusion is 
supported elsewhere in the record.  Specifically, an August 
2004 VA treatment record noted that the veteran reported no 
gastrointestinal symptomatology and found that no gastric 
diagnosis was for application.  Moreover, a March 1997 VA 
treatment record considered whether or not the veteran 
suffered from peptic ulcer disease as reported by the 
veteran.  Upon review of the veteran's symptoms and 
complaints, the determination was made that the veteran was 
suffering from a transitory alcoholic gastroenteritis as a 
consequence of serious ongoing alcohol abuse rather than 
peptic ulcer disease. 

To the extent that the record also refers to symptoms such as 
dyspnea, vomiting or diarrhea, symptoms alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board acknowledges that the medical record includes 
several references to a diagnosis of peptic ulcer disease by 
history.  See, e.g., a January 2005 VA examination report) 
and also gastroesophageal reflux disease "by history". 
See, e.g., a November 2001 VA treatment record.  However, 
these reports are entitled to no greater weight than are the 
reports of the veteran himself.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [noting 
that the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion]; also Sanchez-Benitez v. West, supra 
[service connection may not be granted for a diagnosis of a 
disability by history].
  
In short, the medical evidence, although documenting the 
veteran's complaints of gastric distress, have ascribed those 
complaints to poor eating habits and to the ingestion of 
alcohol, and not to either an undiagnosed illness or a 
diagnosed illness.  

Accordingly, for the reasons set out above, the Board has 
determined that the weight of the competent and probative 
medical evidence is against a finding that the veteran is 
suffering from a current gastric disability for which service 
connection may be granted.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

Thus, the Board finds that Hickson element (1) is not 
satisfied and that the gastric condition claim fails on that 
basis alone.  

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements as to the gastric 
condition.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in 
the alternative].

Regarding the second Hickson element, in-service disease or 
injury, the Board has reviewed the veteran's service medical 
records.  Although the record shows transitory gastric 
complaints, the record does not show that the veteran was 
ever diagnosed with a gastric condition during service.  
Accordingly, in-service incurrence of illness is not shown.  

Turning to the final element, medical nexus, there are of 
record three opinions which address the relationship, if any, 
between service and the veteran's gastric complaints.  All 
are against the claim.  As discussed above, the May 2007 VA 
examination and the March 1997 VA treatment note both 
indicated that the veteran's current gastric complaints are 
not related to his service but instead are a product of poor 
nutritional choices and alcohol abuse.  The January 2005 VA 
examiner determined that the veteran's complaints had their 
onset after service and, as such, were not related to 
service.  There is not of record any competent medical 
evidence to the contrary.  

Accordingly, Hickson element (3), medical nexus, is also not 
met and the claim fails on that basis as well.  

Conclusion

For the reasons set out above, the Board has found that the 
criteria for the establishment of service connection of a 
gastric condition are not met under either 38 C.F.R. § 3.317 
or 38 C.F.R. § 3.303.  The benefit sought on appeal is 
therefore denied.  

4.  Entitlement to an effective date earlier than October 28, 
2003 for the assignment of a 30 percent disability rating for 
service-connected hydradenitis suppurativa of multiple areas.  

Pertinent law and regulations

Effective dates

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  See 
Quarles v. Derwinski, 
3 Vet. App. 129 (1992).  In making this determination, the 
Board must consider all of the evidence, including that 
received prior to a previous final decision.  See Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).

Schedular criteria

The veteran's service-connected hydradenitis suppurativa of 
multiple areas is rated by analogy to eczema.  See 38 C.F.R. 
§ 4.20 (2007) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous]. 

Pursuant to the schedular criteria for Diagnostic Code 7806 
[dermatitis or eczema], a noncompensable (zero percent) 
rating is warranted for less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected; and no 
more than topical therapy required during the past 12-month 
period. 

A 10 percent rating is warranted for at least 5 but less than 
20 percent of the entire body or at least 5 but less than 20 
percent of exposed areas affected; or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than 6 weeks during the past 12-
month period. 

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period. 

More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected; or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating. 

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

Factual background

In a November 1996 rating decision entitlement to service 
connection of a skin disability was granted.  A 
noncompensable disability rating was assigned.  

In January 1997 the veteran submitted a Notice of 
Disagreement as to the November 1996 rating decision.  The 
veteran's NOD specified his intent to appeal only certain 
issues.  The disability rating assigned for the skin 
condition was not among the listed issues.  

The veteran received treatment for exacerbations of his 
service connected condition on October 28, 2003.  On February 
9, 2004 the RO received the formal claim of entitlement to an 
increased disability rating.  In an August 2004 rating 
decision a 
30 percent disability rating was assigned effective October 
28, 2003.  

Analysis

The veteran seeks an effective date earlier than the 
currently assigned October 28, 2003 for the 30 percent 
disability rating for a skin condition.

The relevant history of the veteran's claim has been set out 
above.  The veteran did not disagree with the November 1996 
RO rating decision as to the assigned disability rating.  The 
November 1996 rating decision which assigned the 
noncompensable disability rating therefore became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

In evaluating the veteran's claim for an earlier effective 
date for the assignment of the 30 percent disability rating, 
the Board must first identify the date of claim and then 
identify the date entitlement arose.

The veteran's increased rating claim was received February 9, 
2004.  The Board has carefully reviewed the record in order 
to determine whether there existed previous, unacted upon 
claims for an increased rating.  See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The veteran and his 
representative have identified no such claims

Prior to the February 2004 claim, there existed no claim 
formal or informal disputing the assigned disability rating.  
Although the veteran pursued an unsuccessful claim of 
entitlement to service connection of a separate skin 
condition (cystic acne) during this period, the veteran 
submitted no correspondence to VA regarding an increased 
rating for his service-connected hydradenitis suppurativa.   
There was no indication of any disagreement as to the 
assigned rating, including in the veteran's VA treatment 
records, prior to the February 2004 claim.    

Accordingly, the Board finds that the date of the receipt of 
the increased rating claim was February 9, 2004.  The 
question then becomes when entitlement arose.

A 30 percent rating was granted by the RO effective October 
28, 2003 based upon the "factually ascertainable" language 
contained in 38 C.F.R. § 3.400(o).  According to 38 C.F.R. § 
3.400(o)(2), the effective date of an increase in 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the date of receipt of the claim.  See 38 C.F.R. § 
3.400(o)(2) (2006).  

Accordingly, the Board must review the record in order to 
determine that is if it is factually ascertainable that an 
increase in disability occurred within the one year period 
prior to February 9, 2004, and in particular earlier than the 
October 28, 2003 effective date which is now assigned.  

After a careful review of the record, the Board finds there 
were VA treatment records as of February 9, 2003 which 
documented various skin problems.  For example, there are 
records of treatment in 2002 for skin infections and a 
scrotal abscess, and treatment in 1999 for an abscess of the 
chest.  Although none of those records mentioned hydradenitis 
suppurativa, a VA examiner in June 2004 indicated that the 
veteran had hydradenitis suppurativa of multiple areas, 
including the axila and genital areas.  The medical evidence 
thus indicates that skin problems which existed as of 
February 9, 2003 in fact were attributable to hydradenitis 
suppurativa.

In short, it was first factually ascertainable that an 
increase in disability occurred as of February 9, 2003.  For 
these reasons, the Board concludes that an effective date 
earlier than the currently assigned October 28, 2003 is 
warranted for the increased rating for the service-connected 
skin condition under 38 C.F.R. § 3.400(o).  An effective date 
of February 9, 2003 is therefore assigned.

ORDER

Entitlement to service connection of asthma is granted.  

Entitlement to service connection of headaches is denied.  

Entitlement to service connection of a gastric condition is 
denied. 

Entitlement to an effective date of February 9, 2003 for the 
assignment of a 30 percent disability rating for the service-
connected skin condition is granted.  
To that extent, the appeal is allowed. 


REMAND

The veteran is also seeking entitlement to service connection 
of PTSD and an increased disability rating for his service-
connected hydradenitis suppurativa.  
For the reasons set out below, the Board has determined that 
a remand is in order.  



5.  Entitlement to service connection of post-traumatic 
stress disorder (PTSD).  

In the Board's January 2005 remand, the RO was directed to 
take additional action to verify the veteran's claimed in-
service stressor.  The veteran's in-service stressor was 
verified by the RO.  

The January 2005 Board remand further directed that if the 
veteran's stressor was verified "the veteran should be 
accorded an examination by a VA psychiatrist, who should 
ascertain whether any psychiatric disorder is currently 
manifested and, if so, the appropriate diagnosis thereof."  

In May 2007, the veteran was referred for a VA psychological, 
not psychiatric, examination.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the Court held that compliance with 
remand instructions is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.

Because the RO failed to comply with the Board's remand 
instructions, the case must be remanded so that the requested 
psychiatric opinion may be obtained.

6.  Entitlement to an increased disability rating for service 
connected hydradenitis suppurativa of multiple, areas 
currently evaluated as 30 percent disabling.  

During the course of the appeal a significant case regarding 
adequate VCAA notice was issued by the Court.  

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), the Court determined that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Although the April 30, 2004 VCAA letter advised 
the veteran that an increase in disability must be shown, the 
letter did not address the crucial point regarding the effect 
that the worsening of the veteran's disability has had on his 
employment and daily life.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  
Additionally, where as here, an increase in disability rating 
requires a certain test result, specifically medical evidence 
that at least 40 percent of the veteran's body exhibited 
symptoms associated with his skin disability, notice of that 
specific criteria should be provided.  Notice of this kind 
was not contained in the April 2004 VCAA letter.  See 
Vazquez-Flores, slip op. at 5-6. 

The tenor of the veteran's submissions to VA on this matter 
do not reflect actual knowledge such that additional notice 
would not be required.  Cf. Vazquez-Flores, slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  Regarding the veteran's increased 
rating claim, VBA should send the veteran 
a corrective VCAA notice.  Such notice 
should include an explanation as to the 
information or evidence needed to 
establish entitlement to increased 
disability ratings as outlined by the 
Court in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008),.

2.  VBA should arrange for the veteran to 
be accorded an examination by a VA 
psychiatrist, who should ascertain whether 
any psychiatric disorder is currently 
manifested and, if so, the appropriate 
diagnosis thereof.  If PTSD is diagnosed, 
the examiner should identify the verified 
stressor(s) that form the basis for that 
diagnosis.  A report of the examination 
should be prepared and associated with the 
veteran's VA claims folder. 

3.  Thereafter, VBA should readjudicate 
the veteran's claims of entitlement to 
service connection for PTSD and an 
increased disability rating for the 
service-connected skin disorder.  If  the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


